        Case 1:18-cv-06718-PGG Document 131 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                          Plaintiff,                                ORDER

            v.                                                 18 Civ. 6718 (PGG)

JOHN A. PAULSEN,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there will be a pretrial conference in this matter on

July 14, 2020 at 12:00 p.m.

              The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code, and must mute their lines.

Dated: New York, New York
       July 14, 2020
